RAKER, J.
We granted certiorari in this case to decide two questions: whether the Court of Special Appeals should have applied Dingle v. State, 361 Md. 1, 759 A.2d 819 (2000), in deciding whether the trial court erred in the voir dire examination of the jury venire, and whether petitioner’s statement was inadmissible in evidence because the police officers interrogated him in violation of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).1 The Court of Special Appeals, in an unreported opinion, resolved both issues in favor of the State, thus, affirming the petitioner’s conviction. We shall affirm.
I.
On February 7, 2000, at J. Brown Jewelers in Baltimore County, petitioner and three other men participated in an armed robbery. An off-duty Baltimore County police officer, Bruce Prothero, was working as a security guard at the store and was shot and killed by one of the robbers. Petitioner was charged by the Grand Jury for Baltimore County with first degree murder, armed robbery, first degree assault and use of *237a handgun in the commission of a felony. The jury convicted him of first degree murder, armed robbery and the handgun violation. The court sentenced him to life without parole for the felony murder and a term of twenty years concurrent incarceration on the handgun violation.
The Circuit Court began jury selection on August 22 and concluded on August 23, 2000. The court first conducted general voir dire of the entire panel, followed by individual voir dire of each venire person at the bench. Four voir dire questions, in compound form, were asked by the court in the general voir dire. The questions were as follows:
“Is there any prospective juror, or a relative of a prospective juror who has ever been employed in any fashion at any time by any type of law enforcement agency, either civilian or military, and because of that employment you believe that you could not render a fair and impartial verdict in this case? If your answer is yes, please stand now and give your juror call-in number only.
“Has any member of this jury panel ever served as a juror before either as a grand juror or a petit juror and, if so, that would render you incapable of making a fair and impartial verdict in this case, if you were selected. Please stand now if your answer is yes and give your juror call-in number only.
“Is there any prospective juror who has a relative, or you, yourself, who are presently or who formerly worked either as an attorney, a law clerk, a paralegal or attend a school relating the field of law and because of that you believe you could not render a fair and impartial verdict in this case, if you were selected? If your answer is yes, please stand now and give your juror call-in number only.
“Is there any prospective juror who has any connection with the Maryland Crime Coalition, or other advocacy group or lobbying group for victim rights or offender punishment, specifically, handgun control, rape crisis counseling, victims rights organizations, for example, the Stephanie Roper Committee, child abuse advocates, spousal abuse, Mothers *238Against Drunk Driving, Students Against Drunk Driving and, because of your participation with such an organization, you believe you could not render a fair and impartial verdict in this case, if you were selected? If your answer is yes, please stand now and give your juror call-in number only.”
Petitioner objected to the compound questions and asked the court to require the prospective juror to answer separately each part of the question. The court refused.
Following the general voir ñire, the trial court conducted individual voir ñire examination of each member of the venire panel. Over the next two days, the court questioned each prospective juror at the bench. The case had generated a great deal of media attention, and during the individual voir ñire at the bench, the court’s inquiry was directed specifically toward pre-trial publicity, the general question as to whether the prospective juror could be fair and impartial, issues generated by the general voir ñire and any follow-up questions counsel requested the court to ask of the jurors.
The jury returned its verdict on August 24, 2000, prior to this Court’s decision in Dingle, which was filed on September 15, 2000. The Circuit Court imposed sentence after the filing of that decision, however, on September 20, 2000.
Petitioner noted a timely appeal to the Court of Special Appeals. In an unreported opinion, the Court of Special Appeals affirmed, holding that Dingle v. State did not control this case for two reasons: First, that the individual voir ñire conducted by the trial court insured an impartial jury, and second, that Dingle should not be applied retroactively. This Court granted petitioner’s Petition for Writ of Certiorari. White v. State, 369 Md. 179, 798 A.2d 552 (2002).
II.
In Dingle, this Court held that the form of the voir ñire inquiry conducted by the trial judge prevented the court from impaneling a fair and impartial jury. We reasoned that “a voir ñire inquiry in which a venire person is required to respond only if his or her answer is in the affirmative to both *239parts of a question directed at discovering the venire persons’ experiences and associations and their effect on that venire person’s qualification to serve as a juror, and producing information only about those who respond ... allows, if not requires, the individual venire person to decide his or her ability to be fair and impartial.” Dingle, 361 Md. at 21, 759 A.2d at 830. We concluded that “[wjithout information bearing on the relevant experiences or associations of the affected individual venire persons who were not required to respond, the court simply does not have the ability, and, therefore, is unable to evaluate whether such persons are capable of conducting themselves impartially.” Id., 759 A.2d at 830.
Petitioner argues that the two-part questions used by the trial judge in this case are virtually identical to the questions condemned by this Court in Dingle. He maintains that where defense counsel made the same objections to the same voir dire questions as in Dingle and where this case had not been finally decided on direct appeal at the time Dingle was decided, the rationale of Dingle should be applied and this case should be reversed.
The State’s argument is two-fold. The first argument is that the Dingle decision does not apply to cases pending on direct review. The State next argues that the individual voir dire conducted by the trial judge was distinguishable from the general voir dire conducted in Dingle and that petitioner was not denied his right to a trial before a fair and impartial jury. We agree with the State and the Court of Special Appeals that the individual voir dire conducted by the trial judge, along with the general voir dire conducted initially, satisfied the obligation and responsibility of the trial judge to ensure that petitioner was tried by a fair and impartial jury. Because we find the voir dire process in this case did not violate the holding of Dingle, it is unnecessary for this Court to determine the retroactive effect of our decision in that case and we decline to do so.
The Court of Special Appeals summarized the results of the voir dire process in the case sub judice:
*240“Judge Howe conducted an individual voir dire of each prospective juror to determine his or her ability to be fair and impartial. Judge Howe’s individual voir dire included those prospective jurors who answered affirmatively to one of the general questions at issue. Except for three jurors, every prospective juror who answered affirmatively to a general question was either stricken for cause or not impaneled. Of the three who were not stricken, one had an uncle who was a North Carolina police officer, one had a brother who was a Maryland State Trooper stationed on the Eastern Shore, and one was a law clerk to a Maryland Circuit Court Judge. Each of these three jurors, who were deemed qualified, was extensively questioned during the individual voir dire about his or her ability to be fair and impartial. Each answered that he/she could be fair and impartial, neither counsel moved to strike them for cause, and Judge Howe deemed them qualified to serve as jurors. None of the three served on the actual jury. After making individual inquiry about the media exposure that each prospective juror had received, Judge Howe concluded her individual questioning by asking each juror if he or she could be fair and impartial. On August 22nd, of the sixty-five prospective jurors, twenty-five were struck for cause. On August 23rd, of the sixty-five prospective jurors, eighteen were struck for cause.”
The Court of Special Appeals held that the voir dire conducted by the trial judge “was a long and strenuous process that resulted in the selection of a fair and impartial jury.” We agree.
“Voir dire plays a critical function in assuring the criminal defendant that his Sixth Amendment right to an impartial jury will be honored.” Rosales-Lopez v. United States, 451 U.S. 182, 188, 101 S.Ct. 1629, 1634, 68 L.Ed.2d 22 (1981). Without adequate voir dire, the trial judge is unable to fulfill his or her responsibility to eliminate those prospective jurors who will be unable to perform their duty impartially. See Connors v. United States, 158 U.S. 408, 413, 15 S.Ct. 951, 953, 39 L.Ed. 1033 (1895). The judge, in exercising his or her *241responsibility, ultimately makes a credibility determination. As in any credibility assessment, a conclusion as to credibility, and hence impartiality, must be reached, based on an evaluation of demeanor and responses to questions. See Ristaino v. Ross, 424 U.S. 589, 595, 96 S.Ct. 1017, 1020, 47 L.Ed.2d 258 (1976) (quoting Rideau v. Louisiana, 373 U.S. 723, 733, 83 S.Ct. 1417, 1423, 10 L.Ed.2d 663 (1963) (Clark, J., dissenting)). Accordingly, on appellate review, great deference is paid to the conclusions of the trial judge, who had an opportunity to hear and observe the prospective juror. If the voir dire is cursory, rushed, and unduly limited, then the conclusions of the trial judge are entitled to less deference.
In Maryland, unlike some of our sister jurisdictions, the trial judge may, at his or her discretion, conduct individual voir dire out of the presence of other jurors but is not required to do so.2 See Maryland Rule 4-312(d).3 The purpose of voir dire is to assure the selection of an impartial panel of jurors, free from bias or prejudice. However, no formula or precise technical test exists for determining whether a prospective juror is impartial. This Court has stated repeatedly that the trial judge is vested with broad discretion in the conduct of voir dire, subject to reversal for an abuse of discretion. See Dingle, 361 Md. at 13, 759 A.2d at 826; Burch v. State, 346 Md. 253, 293, 696 A.2d 443, 463 (1997); Perry v. State, 344 Md. 204, 218, 686 A.2d 274, 280 (1996); Boyd v. State, 341 Md. 431, 436, 671 A.2d 33, 35 (1996). Further, we also have recognized that:
*242“[i]f there is any likelihood that some prejudice is in the juror’s mind which will even subconsciously affect his decision of the case, the party who may be adversely affected should be permitted questions designed to uncover that prejudice. This is particularly true with reference to the defendant in a criminal case. Otherwise, the right of trial by an impartial jury guaranteed to him ... might well be impaired.... ”
State v. Thomas, 369 Md. 202, 208, 798 A.2d 566, 569-70 (2002) (quoting Dingle, 361 Md. at 11, 759 A.2d at 824).
The standard for evaluating a court’s exercise of discretion during the voir dire is whether the questions posed and the procedures employed have created a reasonable assurance that prejudice would be discovered if present. The disapproved Dingle-type questions, standing alone, would constitute reversible error. See Dingle, 361 Md. at 21, 759 A.2d at 830. As we made clear in Dingle, the use of the compound question permits a juror to self-assess whether that juror' could be fair and impartial. Id. at 19, 759 A.2d at 828-29. It is the responsibility of the trial judge, not the juror, to make the final determination as to whether the juror can be impartial. Nonetheless, in this case, when the voir dire is viewed as a whole, the painstaking individual voir dire conducted by the trial judge created a reasonable assurance that partiality and bias would have been uncovered.4
The trial court’s exercise of discretion as to the manner in which voir dire was conducted was not an abuse of discretion. Such a procedure did not adversely affect appellant’s right to a fair and impartial jury. It is clear that the trial judge understood that it was her responsibility to determine partiality or bias.5 While individual voir dire is not required in any *243case in Maryland, the trial judge exercised her discretion and engaged in extensive individual, in camera, voir dire with every prospective juror. During this individual voir dire, the trial judge did not limit or foreclose any line of inquiry. Petitioner was not restricted in any way in his effort to uncover bias, prejudice or incapacity. At the bench, after the court inquired of the prospective juror, in each instance, the court asked defense counsel and the prosecutor whether there were any follow-up questions to be asked to the prospective juror. Petitioner had ample opportunity to question any prospective juror as to any bias or prejudice, arising from any source, including employment in law enforcement, contact with advocacy groups, prior jury service or any connection with lawyers, law clerks or the legal community. The trial judge asked nearly every follow up question requested by defense counsel and the prosecutor.6
A review of the trial court’s rulings should be undertaken only on the record of the voir dire examination as a whole to determine whether the trial court abused its discretion during the voir dire process. In the instant case, when the voir dire process is viewed as a whole, it is clear that the *244trial court conducted extensive voir dire examinations of the prospective jurors. The voir dire process spanned over two days. The court asked the entire group of prospective jurors a series of questions designed to ensure that the jurors chosen would be free from any preconceptions, biases, or prejudices which might interfere with their ability to be fair and impartial jurors.
This individual questioning extended beyond the general voir dire questions, allowing for scrutiny of prospective jurors who had not answered affirmatively to any of the general questions. For example, prospective juror No. 300 did not respond affirmatively to any of the compound questions, nor did she claim to have seen more than minimal media exposure. When asked by the court if she could listen to the evidence presented and render a fair and impartial verdict, she responded affirmatively. At defense counsel’s request, the trial judge asked a series of questions regarding whether an accusation of criminal activity was sufficient, in the mind of the prospective juror, to justify a guilty verdict.7 Defense counsel *245requested the court to strike the prospective juror for cause. The State, equally informed by the interchange, did not oppose the motion. The court permitted counsel to explore potential sources of subconscious prejudice, which indicates that the court proceeded in a manner envisioned in our recent decisions on proper voir dire procedure. See Thomas, 369 Md. at 208, 798 A.2d at 569-70; Dingle, 361 Md. at 11, 759 A.2d at 824. The trial court was aware that the court, and not the prospective juror, must, in the final analysis, assess the impartiality of the prospective juror.
For the majority of prospective jurors, defense counsel declined the trial judge’s offer to ask additional questions. Nonetheless, such questioning was freely allowed and proved decisive in the voir dire process. For example, prospective juror No. 314 was stricken as a result of responses to individual questioning. Although he had not answered affirmatively the question on relationships to law enforcement, he indicated, in response to individual questioning, that he had friends that were in law enforcement and that he might have trouble rendering an impartial verdict.8 At defense counsel’s request, *246the trial judge explored the extent of these relations.9 After *247argument from both sides, the court struck prospective juror No. 314 for cause over the State’s objection.
The potential prejudice to petitioner from the use of the compound questions was minimal. Moreover, defense counsel could have mitigated any potential harm by requesting the trial judge to inquire of the prospective juror during the individual voir dire. The trial court offered both counsel the opportunity for further inquiry with each prospective juror. While it is true that the trial court did not make inquiry sua sponte into any law enforcement connections or the subject of the earlier compound questions of the prospective jurors during the individual voir dire, it must be noted that it was the decision of defense counsel not to pursue such an inquiry when the trial court permitted follow up questions.
It appears that counsel was not dissuaded from asking questions on individual voir dire which the trial court had refused to propound to the entire venire. Prior to trial, defense counsel objected to the compound questions, asking that they be rephrased. At the same time, the defense asked that the trial court ask several questions previously requested by defense counsel for general voir dire. One of the questions, asked: “Do you believe that merely because a person has been charged by the State or by the Government -with committing a crime, that the person is most likely guilty of the crime charged?” The trial court refused to ask this question at the same time it refused to re-ask the compound questions in alternate form. Despite this refusal, as noted supra, on individual voir dire, the trial court, at defense counsel’s request, asked prospective juror No. 300: “Do you believe that just because a person is accused of a crime means that they have to go to jail?” Thus, the trial court’s refusal to ask certain questions on general voir dire neither precluded defense counsel from making subsequent inquiries into those areas, nor indicated that the court would refuse to address those areas on individual voir dire.
*248In light of the extensive questioning of the prospective jurors by the court during the individual process, combined with the general questions, we find no abuse of discretion in the trial court’s voir dire examination.
III.
Petitioner also argues that the trial court erred in denying his motion to suppress an inculpatory statement obtained by law enforcement officers during their interrogation of him. The heart of petitioner’s argument is that after he had invoked his 5th Amendment right to counsel and to remain silent, the police read the charging document to him, revealing for the first time that he was being charged with murder, and prompting the petitioner to give the inculpatory statement. He concludes that the police conduct was the “functional equivalent” of interrogation after he had invoked his right to remain silent. The Court of Special Appeals held that “providing a suspect with a Statement of Charges is administrative in nature, and does not fall under the purview of ‘questioning’ or ‘interrogation.’ ” We agree.
Detective Philip Marll was the only witness to testify at the motion for suppression hearing. After investigation of the murder of Sgt. Prothero, Detective Marll obtained information leading to the issuance of an arrest warrant for petitioner. Detective Marll learned that petitioner was being held in the Baltimore City Detention Center. Marll obtained a writ authorizing the release of petitioner from the Baltimore City Detention Center and for his transport from Baltimore City to Baltimore County Police Department Headquarters. The arrest warrant was served on petitioner at approximately 10:30 a.m. at the Baltimore City Detention Center. Petitioner, Detective Marll and his partner, Detective James Tincher, arrived at Baltimore County Police Headquarters at approximately 11:00 a.m. At that time, petitioner was advised of his Miranda rights and, in response, stated that he wanted to remain silent and speak to an attorney. Detective Marll testified that at that point the police “were done [with] our interview.” They then began “routine processing” of petition*249er. Detective Marll indicated that normally the prisoner would appear before a commissioner and receive a packet of papers, including the arrest warrant and the Application for Statement of Charges. Instead of being taken directly to a court commissioner, however, in this instance, Detective Marll read petitioner the charges pending against him. At this point, petitioner was made aware for the first time that he was being charged with first degree murder and armed robbery. Apparently shocked by the disclosure that he was being charged with a murder, petitioner read the Statement of Charges for himself. He then stated, “l ain’t killed nobody” and indicated that he wanted to talk to police investigators and to give a statement concerning the crime. Detective Marll testified that petitioner was advised once again of his right to remain silent and of his right to counsel, both of which petitioner waived, before giving a complete statement regarding his involvement in the crime.
On appellate review, this Court will look exclusively to the record of the suppression hearing when reviewing the denial of a motion to suppress evidence. See Wengert v. State, 364 Md. 76, 84, 771 A.2d 389, 393 (2001). Furthermore, we will accept the facts as found by the hearing judge unless those facts are clearly erroneous. See Riddick v. State, 319 Md. 180, 183, 571 A.2d 1239, 1240-41 (1990). In addition, the evidence is to be viewed in the light most favorable to the prevailing party. See id., 571 A.2d at 1240-41. Nevertheless, we will undertake our own independent constitutional appraisal of the record by reviewing the law and applying it to the facts of the present case. See id., 571 A.2d at 1239.
This case is remarkably similar to the facts of State v. Conover, 312 Md. 33, 537 A.2d 1167 (1988), which we look to for guidance of our analysis of this issue. In Conover, the question presented was “whether the actions of the police in reading a statement of charges to the Respondent, and handing to him copies of the charging document and the application upon which it was based, constituted, under the circumstances here present, the functional equivalent of questioning, and *250thereby deprived Respondent of his Fifth Amendment right to have counsel present at a custodial interrogation.” Id. at 35, 537 A.2d at 1168. The trial court denied the defendant’s motion to suppress. On direct appeal, the Court of Special Appeals disagreed and reversed. We granted the State’s petition for certiorari and reversed the Court of Special Appeals, holding that the conduct of the police did not amount to the “functional equivalence” of interrogation. Id. at 44-45, 537 A.2d at 1172. Reading the charging document to a defendant and giving the document to him, after he had invoked his Miranda rights, was not the functional equivalent of reinitiating interrogation. Id. at 38, 537 A.2d at 1169. The 5th Amendment jurisprudence we acknowledged as well settled in Conover has not changed.
“Once an accused, detained in a custodial setting, has asserted his right to counsel, all interrogation must cease until an attorney has been furnished to consult with him or he initiates further communication, exchange, or conversations. The rule in Miranda does not exclude every statement uttered by the accused before he is provided with counsel. ‘Volunteered statements of any kind are not barred by the Fifth Amendment....’”
Id., 537 A.2d at 1169 (citations omitted). Petitioner argues that Conover can be distinguished or in the alternative, should be reconsidered. We are not persuaded by either argument.
First, as we have seen, the rule announced by the Supreme Court in Miranda does not bar voluntary statements or, as in this case, statements made after a defendant has waived his rights to the protections of Miranda. Petitioner argues that, because the defense in Conover did not argue whether providing the defendant with a copy of the charging document was the functional equivalent of an interrogation, the record in Conover was underdeveloped on the point and, thus, could not support a finding in the defendant’s favor. In contrast, petitioner states that his case contains a “well-developed record” that supports his argument. Petitioner’s argument, however, may do him more harm than good. Reviewing the record in the light most favorable to the State, as *251the prevailing party, indicates that petitioner’s statement was not the product of a Miranda violation. From Detective Marll’s testimony, there are no facts in the record, or inferences to be drawn from those record facts, indicating the police read the Statement of Charges to elicit an incriminating response from petitioner. Instead, the facts reflect that the officers were acting in accordance with Maryland Rule 4-212(f).10 Police officers engaged in the procedural processing of a defendant dictated by statute are not conducting an interrogation subject to Miranda violation. See Conover, 312 Md. at 39, 537 A.2d at 1170 (citing Vines v. State, 285 Md. 369, 375, 402 A.2d 900, 904 (1979)).
Furthermore, Detective Marll testified that petitioner was given a second opportunity to invoke his right to remain silent and his right to counsel after the Statement of Charges had been read. Petitioner initialed a statement of rights forms, indicating that he understood his rights and wished to waive them. Subsequently, petitioner gave a thirty page statement. To be sure, “[i]n undertaking to prove a waiver of Miranda rights, ‘a heavy burden rests on the government to demonstrate that the defendant knowingly and intelligently waived his privilege against self-incrimination and his right to retained or appointed counsel.’ ” McIntyre v. State, 309 Md. 607, 614-15, 526 A.2d 30, 33 (1987) (quoting Miranda, 384 U.S. at 475, 86 S.Ct. at 1628, 16 L.Ed.2d 694). Petitioner does not argue, however, that his waiver was ineffective; instead, in support of his contention that Conover should be reconsidered, he directs our attention to our recent decisions in Drury v. State, 368 Md. 331, 793 A.2d 567 (2002), and Hughes v. State, 346 Md. 80, 695 A.2d 132 (1997).
In Drury, we held that a statement, made by a suspect in police custody and prior to being advised of his Miranda rights, should have been suppressed. Drury, 368 Md. at 341, *252793 A.2d at 573. There, however, the officer confronted the suspect with physical evidence of the crime for the purpose of eliciting an incriminating response; the police officer’s conduct was the functional equivalent of interrogation. The test applied in Drury sought to determine whether the police officer’s statements and exhibition of the physical evidence were tantamount to interrogation and whether the words and actions of the officer were reasonably likely to elicit incriminating responses from the accused. Id. at 336, 793 A.2d at 570; see also Williams v. State, 342 Md. 724, 760, 679 A.2d 1106, 1124-25 (1996). Addressing whether the officer’s conduct could serve as the functional equivalent of interrogation in Drury, we observed:
“The police were not engaged in routine booking procedures; they were not required by any Maryland rule or procedure to read any document (other than the Miranda rights) to petitioner. Nonetheless, the officer placed the tire iron and the trash bag containing the stolen magazines on the table before petitioner before advising him of his Miranda rights. The officer told petitioner that he was going to send the evidence to be examined for fingerprints. Moreover, the officer testified that he ‘was presenting the evidence that was going to be used for questioning.’
“It appears to us that the only reasonable conclusion that can be drawn from the foregoing facts is that the officer should have known, in light of his having told petitioner that he was being brought in for questioning, that putting the evidence before petitioner and telling him that the items were going to be fingerprinted was reasonably likely to evoke an incriminating response from him.”
Drury, 368 Md. at 337, 793 A.2d at 571.
The facts and circumstances of petitioner’s case stand in marked contrast to the facts and circumstances of Drury. First, petitioner was provided Miranda warnings, not once, but twice, as opposed to Drury, to whom no Miranda warnings were provided. Furthermore, as indicated, Maryland Rule 4-212(f) requires that “a copy of the charging document shall be served on the defendant promptly after it is filed.” *253This is consistent with the motions court’s finding that giving petitioner the statement of charges was a “routine part of police procedure.”
In Hughes, the issue was whether the “routine booking question” exception encompasses a question on an arrest intake form as to whether the arrestee is a “narcotics or drug user.” Hughes, 346 Md. at 84, 695 A.2d at 134. Answering in the negative, we explained:
“[Q]uestions that are ‘designed to elicit incriminatory admissions’ do not fall within the narrow routine booking question exception. In some instances, it is plain from the nature of the question whether it is aimed at merely gathering pedigree information for record-keeping purposes, or whether it is directed at procuring statements by the suspect that, either in isolation or in connection with other known facts, will tend to prove the suspect’s guilt.
* * *
“Even if a question appears innocuous on its face, however, it may be beyond the scope of the routine booking question exception if the officer knows or should know that the question is reasonably likely to elicit an incriminating response. Assessment of the likelihood that an otherwise routine question will evoke an incriminating response requires consideration of the totality of the circumstances in each case, with consideration given to the context in which the question is asked. The fact that the answer to a booking question assists the prosecution in proving its case is not determinative of whether a standard booking question, when posed, was likely to elicit an incriminating response. A benign question in one case may amount to ‘interrogation,’ for which Miranda warnings are required, in another case. Therefore, ‘couris should carefully scrutinize the factual setting of each encounter of this type, ’ keeping in mind that the critical inquiry is whether the police officer, based on the totality of the circumstances, knew or should have known that the question was reasonably likely to elicit an incriminoting response. ”
*254346 Md. 80, 95-96, 695 A.2d 132, 139-140 (internal citations omitted and emphasis added). Consequently, our holding in Hughes reaffirms that our case-by-case review should focus on the conduct of law enforcement officers in obtaining the incriminating statement when assessing whether a Miranda violation has taken place. Applying this principle to petitioner’s case, there are no facts in the record or inferences to be drawn from those record facts that would justify a finding that petitioner’s statement was obtained in violation of Miranda.

JUDGMENT OF THE COURT OF SPECIAL APPEALS AFFIRMED. COSTS IN THIS COURT AND IN THE COURT OF SPECIAL APPEALS TO BE PAID BY PETITIONER.

BELL, C.J., and ELDRIDGE, J., dissent.

. In his Petition for Writ of Certiorari, petitioner asked this Court to address the following questions:
"1. Where defense counsel in this case made the same objections to the same questions as did counsel in Dingle v. State, 361 Md. 1 [759 A.2d 819] (2000), and where this case had not been finally decided on direct appeal at the time that Dingle was decided, did the Court of Special Appeals err in refusing to apply Dingle to this case?
“2. Under the circumstances of this case, did the Court of Special Appeals err in finding that the act of continuing the discussion with the [petitioner] after he had requested a lawyer, by reading [the petitioner] the statement of charges, was not the ‘functional equivalent’ of interrogation?”


. We take no position as to whether, under some circumstances, individual, in camera voir dire might be required.


. Md. Rule 4-312(d), Examination of Jurors, provides as follows:
“The court may permit the parties to conduct an examination of prospective jurors or may itself conduct the examination after considering questions proposed by the parties. If the court conducts the examination, it may permit the parties to supplement the examination by further inquiry or may itself submit to the jurors additional questions proposed by the parties. The jurors' responses to any examination shall be under oath. Upon request of any party the court shall direct the clerk to call the roll of the panel and 1o request each juror to stand and be identified when called by name.”


. Despite our holding in this case, we caution judges to refrain from using these types of questions when conducting voir dire.


. The trial judge went to extraordinary lengths to ensure the selection of a fair and impartial jury. This case generated an unusual and enormous amount of media attention. At defense counsel's request, the monument to the fallen officers of the Baltimore County Police Depart*243ment, situated directly outside the courthouse, was partially draped to conceal the name of Sgt. Prothero. The record contains letters to the judge, protesting this requested action. Nonetheless, in an effort to be careful, cautious and fair, the court accommodated defense counsel.


. During the individual voir dire, the judge refused only once to ask a question suggested by counsel, a requested follow-up question to prospective juror No. 51. As with all the members of the venire panel, the trial judge asked the prospective juror what memory he had of media coverage of the case. The prospective juror responded: “From what, from what I've heard and, and read, the evidence points to guilt.” Under further questioning, the prospective juror affirmed that he had the ability to decide the case based only upon the evidence presented at trial. Later, defense counsel requested that the trial court ask the prospective juror “what facts he believe he’s heard that points to guilt.” The trial court declined to ask this single question. The question did not relate to the subject of any of the compound questions. Although not struck for cause, prospective juror No. 51 was not seated on the jury. Throughout the individual questioning of 104 prospective jurors, over two full days, this was the only question which Judge Howe declined to ask.


. The following exchange took place between the judge, counsel and prospective juror No. 300:
"THE COURT: Do you think that you have an ability to do that, to listen to all the evidence and the instructions on the law, and then, and only then, arrive at a fair and impartial verdict?
JUROR: I guess.
THE COURT: You think you could do that?
JUROR: Yes
THE COURT: I — okay. [Prosecutor], any follow-up questions?
PROSECUTION: No.
THE COURT: [Defense counsel], any follow-up questions?
DEFENSE COUNSEL: Your Honor, if your Honor could ask [prospective juror No. 300] if she believed that the accusation is sufficient to—
THE COURT: Mm-hmm.
DEFENSE COUNSEL: — to require some agenda.
THE COURT: Do you believe that just because a person is accused of a crime means that they have to go to jail?
JUROR: Well, I mean, it depends on — I mean, if he was, if he was caught in the act, then, yes.
THE COURT: If the State proved that; is that correct?
JUROR: Okay.
*245THE COURT: Not just because somebody said he did it, not just because he was charged with something or accused of something; it would require more than that; is that what you think?
JUROR: Yes.
THE COURT: And not. just, just because he’s accused he's automatically guilty?
JUROR: Uhm, well, it would depend on if someone actually saw him then.
THE COURT: Okay. So it would depend on the evidence, is that true—
JUROR: Yes.
THE COURT: — before you would have an opinion as to his guilt or innocence?
JUROR: Yes.
THE COURT: Okay. [Defense counsel]?
DEFENSE COUNSEL: I do have a motion [to strike for cause] to make, your Honor.
PROSECUTION: I don’t object, your Honor.”


. The following exchange took place between the judge, counsel and prospective juror No. 314:
*246“THE COURT: Okay. You believe that you have the ability to render a fair and impartial verdict in this case, based only on the evidence that you would hear and see in the courtroom—
JUROR: (nodding head yes.)
THE COURT: — and on the instructions on the law that I would give you at the close of that evidence?
JUROR: No.
THE COURT: Why not?
JUROR: I have a, a lot of friends that are, you know, in the police department in different sectors or, I guess, whatever in the City police, the County police and, actually, two of them been in shootouts before, and one of them’s been shot. So just close friends. That's why.
THE COURT: That would automatically require you to do what?
JUROR: It wouldn’t require me to do anything. I just don’t feel like I would be of the — I don’t know.
THE COURT: Well, let me ask you a quick question.
JUROR: Okay.
THE COURT: Do you think you could sit in the courtroom in the jury box as a juror, listen to all the witnesses testify, look at any physical evidence that might be introduced and accepted into evidence—
JUROR: Yes.
THE COURT: — and then I will tell you what the law is as it would apply to this case for various crimes for which the Defendant is charged—
JUROR: Okay.
THE COURT: — and then and only then could you render a fair and impartial verdict? Could you do that?
JUROR: Yes, ma’am.”


. Individual voir dire of prospective juror No. 314 proceeded as follows:
"THE COURT: Okay. [Prosecutor]?
PROSECUTION: I don’t have any other questions.
THE COURT: [Defense counsel]?
DEFENSE COUNSEL: If your Honor could ask [prospective juror No. 314] how close his friends were that were in the police department that were involved in the shooting.
THE COURT: Okay. How close were those police officers that are friends?
JUROR: Just friends that I bike ride with I’ve known for several years.
DEFENSE COUNSEL: You ask the juror if he’s discussed this particular case with his friends and—
THE COURT: Right. Have you discussed this case—
JUROR: No.
THE COURT: — with those police officers in this case?
JUROR: No. I didn’t even though [sic] what this — when this had happened or, you know, I heard it on the news, but that’s about it. I didn’t know what—
*247THE COURT: Okay. Anything else, [defense counsel]?
DEFENSE COUNSEL: No further questions, your Honor.”


. Maryland Rule 4-212(1) states in relevant pari:
"Procedure — When defendant in custody. (1) ... A copy of the charging document shall be served on the defendant promptly after it is filed, and a return shall be made as for a warrant.”